Citation Nr: 0947212	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-30 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to an extension of a temporary total 
convalescent rating beyond June 30, 2008 and a schedular 100 
percent evaluation rating beyond June 30, 2009 for service-
connected status-post excision of the anterior cruciate 
ligament (ACL) of the right knee with total knee replacement 
(TKR).

3.  Entitlement to an increased evaluation above 30 percent 
for service-connected status-post excision and repair of the 
right ACL with TKR for the period commencing on July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2004 and October 
2004 from the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
awarded the Veteran a temporary total rating under 38 C.F.R. 
§ 4.30 for the period from October 31, 2003 - November 30, 
2003 for convalescence following treatment of a service-
connected right knee disability (diagnostically rated at the 
time as status-post excision of the right ACL), and a 20 
percent rating (increased from 10 percent) for status-post 
excision of the right ACL, effective from December 1, 2003, 
and denied the Veteran service connection for a chronic left 
knee disability, claimed as secondary to his service-
connected right knee disability.

The Board notes that on May 7, 2008, the Veteran underwent 
right knee surgery for a TKR with a prosthetic joint.  By 
rating decision of July 2008, he was awarded a 100 percent 
rating for his right knee for the period from May 7, 2008 - 
June 30, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which provides for the assignment of a 100 percent evaluation 
for 13 months following prosthetic replacement of the knee 
joint (i.e., one month at a 100 percent rating for 
convalescence under 38 C.F.R. § 4.30, and one year at a 
schedular 100 percent rating).  Thereafter, the minimum 30 
percent schedular rating was assigned for the right knee, 
status-post excision and reconstruction of the right ACL and 
TKR, from July 1, 2009.

The Veteran appeared at the RO in October 2009 for a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing has been associated with 
the Veteran's claims file.  At the hearing, he clarified to 
the Board that he was only seeking service connection for a 
left knee disability, an extension of the 100 percent rating 
assigned to his right knee disability beyond June 30, 2009, 
and a rating above 30 percent for the right knee, status-post 
excision and reconstruction of the right ACL and TKR.   

For the reasons that will be further discussed in the REMAND 
portion of this decision, the claim of entitlement to an 
increased evaluation above 30 percent for service-connected 
status-post excision and repair of the right ACL with TKR for 
the period commencing on July 1, 2009 is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if additional action is required 
on his part.

At the Veteran's October 2009 videoconference hearing, he 
presented statements indicating that he is also claiming 
entitlement to service connection for a chronic psychiatric 
disorder secondary to his service-connected right knee 
disability, and also a total rating for individual 
unemployability (TDIU).  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Anterior cruciate ligament deficiency of the left knee 
with instability and compartment arthritis, status-post 
anterior cruciate ligament repair, patella tendon bone 
reconstruction, and total medial meniscectomy, is secondarily 
related to the Veteran's service-connected right knee 
disability.

2.  On May 7, 2008, the Veteran underwent right knee surgery 
for a TKR with a prosthetic joint.  


CONCLUSIONS OF LAW

1.  Anterior cruciate ligament deficiency of the left knee 
with instability and compartment arthritis, status-post 
anterior cruciate ligament repair, patella tendon bone 
reconstruction, and total medial meniscectomy, is proximately 
due to the Veteran's service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2009).  

2.  The regulations do not provide for extensions of a 
temporary total convalescent rating beyond June 30, 2008 and a 
schedular total disability evaluation beyond June 30, 2009, 
for the right knee, status-post TKR performed on May 7, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.30, 
4.71a, Diagnostic Code 5055 (2009); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 The Veterans Claims Assistance of Act of 2000 (VCAA) and the 
duty to notify and assist.

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Generally, the notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (CAVC) held that VA may 
cure timing defects in notice required by the VCAA by issuing 
a fully compliant [section 5103(a)] notification and then 
readjudicating the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
CAVC noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The CAVC has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The claims at issue were filed in December 2003.  A VCAA 
notice letter was dispatched to the Veteran in February 2004, 
with subsequent notice letters dispatched during the course 
of the appeal in March 2006, March 2007, and July 2008, which 
address the issues on appeal and, collectively, satisfy the 
above-described mandates as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability 
and assigns an effective date of the disability, as 
prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although notice letters that were fully compliant with the 
current notice requirements were not furnished until well 
after the claim was adjudicated in the first instance, the 
defect in the timing of the notice was cured by the RO's 
readjudication of the issues in contention in subsequent 
supplemental statements of the case dated in October 2008 and 
June 2009.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 
(2007).  Inasmuch as the July 2008 VCAA notice letter 
addressed alternative diagnostic codes that may apply to rate 
the right knee disability at issue and requested the Veteran 
to provide evidence regarding its impact on his daily life, 
in view of the Federal Circuit's recent vacatur of the CAVC's 
decision in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009) during the pendency of this appeal, the 
Veteran has, in fact, now received even more notice than is 
now required by law.  There is thus no prejudice for the 
Board to subject the current appeal to appellate review.  In 
any case, neither the Veteran nor his representative has made 
any assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with the 
current appeal.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that clinical records from VA and private healthcare 
providers that pertain to the Veteran's treatment for TKR of 
his right knee in 2009 have been obtained and associated with 
the claims file.  Neither the Veteran nor his representative 
has indicated that there are any outstanding relevant medical 
records or other pertinent evidence that must be considered 
in this current appeal.  As will be further discussed below, 
the Board is denying the claim for an extension beyond June 
30, 2009, of the total ratings assigned to the Veteran's 
right knee, status post TKR, on the basis of the applicable 
law and regulations, and not the facts of the case, being 
dispositive of the matter.  Therefore, no amount of 
evidentiary development could support the Veteran's claim in 
this regard.  As for the issue of entitlement to an increased 
rating above 30 percent for his right knee disability as of 
July 1, 2009, this is a pending matter that is being remanded 
for additional evidentiary development; it is therefore 
premature to discuss whether or not the duty to assist has 
been fulfilled with respect to this issue.

With respect to the claim for service connection for a left 
knee disability, as will be further discussed in the decision 
below, the Board is granting in full the benefit sought on 
appeal.  Therefore, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in respect to this issue, such error 
was harmless and will not be further discussed.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim, and thus no additional 
assistance or notification is required with respect to the 
matters that will be adjudicated on the merits in this 
decision.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged with respect to these matters.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
proceed with the adjudication of this appeal.

(a.) Factual background and analysis: Entitlement to service 
connection for a chronic left knee disability, claimed as 
secondary to a service-connected right knee disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

In the present case, the Veteran's private treatment records 
establish that he currently has a chronic left knee 
disability diagnosed as anterior cruciate ligament deficiency 
of the left knee with instability and compartment arthritis, 
status-post anterior cruciate ligament repair, patella tendon 
bone reconstruction, and total medial meniscectomy.  His 
service treatment records do not show onset of a chronic left 
knee disability during active duty and his post-service 
medical records do not indicate that a chronic left knee 
disability due to an arthritic or degenerative joint disease 
process was manifested to a compensably disabling degree 
within one year following his separation from military 
service in October 1984.  38 C.F.R. §§ 3.303, 3.3037, 3.309 
(2009).  Therefore, the clinical evidence does not support an 
allowance of service connection for a left knee disability on 
a direct or presumptive basis.

By rating decision of October 1985, the Veteran was granted 
service connection for status post ACL excision, right knee.

Post-service private medical reports show that the Veteran 
underwent several surgeries on his left knee, beginning with 
a procedure performed in July 1992 for an ACL deficiency with 
torn medial meniscus.  The records reflect that the Veteran 
thereafter continued to experience recurring left knee pain, 
weakness, and instability, and underwent several more 
surgeries to improve his symptoms.  The private medical 
reports include a September 2003 written statement from the 
Veteran's private physician, Robert C. Corn, M.D., F.A.C.S., 
who reported, in pertinent part, that:

"There was an incident in which the (Veteran's) 
right knee gave way and he sustained a severe 
twisting injury to his left knee.  He had a 
previous anterior cruciate ligament repair that 
completely ruptured (with) complete tearing of the 
cruciate graft as well as additional meniscal 
injury.

In summary, this is a (person) who. . . developed 
a rather significant left knee condition due to a 
collapse of the right knee."

In an October 2003 treatment note, Tim Nice, M.D., reported 
that the Veteran's right knee had buckled, causing him to 
fall and injure his left knee.  Dr. Nice expressed his 
suspicions that the Veteran may have sustained a new left 
knee injury precipitated by his right knee buckling.

The report of a July 2004 VA examination shows that the 
medical examiner reviewed the Veteran's claims file, noted 
the Veteran's history of recurrent surgeries to his left 
knee, diagnosed him with residual postoperative cartilage 
damage and anterior cruciate ligament insufficiency, left 
knee, and stated that "(d)ue to the fact that there have 
been multiple surgeries on both knees etiology of the left 
knee contusion is speculative at this time as it has gone on 
for many, many years."

In September 2005, Dr. Nice wrote a letter to the Veteran in 
which he stated, in pertinent part:

"(Per your history) in 1992, while you were 
mowing the lawn, your right knee gave way and you 
sustained an anterior cruciate ligament tear in 
the left knee when you fell, jamming the left 
knee.  As we discussed, the left knee pathology 
that has been ongoing is the direct result of the 
right knee giving way in 1992.

In 2003 the right knee buckled and. . . you fell 
down the stairs and re-injured your left knee.  In 
that fall you tore the meniscus on the left knee 
and re-tore the anterior cruciate ligament in the 
left knee.

As you can see, there has been an ongoing saga of 
events that seem to have always resulted from the 
right knee giving you issues.

To those who may be considering your history, this 
seems almost unbelievable in the picture of 
events, but there is no question that the injury 
to the right knee culminated in the falls that 
caused problems with the left knee."

In a November 2005 letter, the Veteran's private physician, 
Matthew E. Levy, M.D., reported, in pertinent part, that:

"In 1992, (the Veteran) sustained an instability 
event to his right knee and in doing so jammed his 
left knee.  (H)e was found to have a cruciate 
deficient knee and had his left knee ACL 
reconstructed in 1992.  

The recurrent instability in the right knee, which 
is certainly documented in the fact that (the 
Veteran) was discharged from the army as a result 
of right knee instability directly and proximately 
caused him to have his instability injury to the 
left knee resulting in him developing a left knee 
ACL deficiency.

All opinions are given within a degree of 
reasonable medical certainty."

In January 2007, the VA examiner who evaluated the Veteran in 
July 2004 reviewed the claims file, diagnosed the Veteran's 
with postoperative cartilage and anterior cruciate ligament 
repair, left knee, with arthritis, and reaffirmed his prior 
opinion that any relationship between the Veteran's left and 
right knees is speculative.

The Board has considered the evidence discussed above and 
finds that the Veteran's historical account, as related to 
Dr. Nice in September 2005, regarding his history of 
sustaining a left knee injury due to collapse of his service-
connected right knee in 1992, precipitating the first of many 
left knee surgeries thereafter, to be credible.  Certainly, 
the private medical evidence indicates that there was at 
least a second incident of instability of his service-
connected right knee causing him to further re-injure his 
left knee.  The opinions of Drs. Nice, Corn, and Levy, all 
state with certainty that the Veteran's current left knee 
disability is directly and proximately due to his service-
connected right knee disability.  Countering this is the 
opinion of a VA physician, who has twice-stated in 2004 and 
2007, after considering the opinions of these three private 
physicians, that any attempt to draw an etiological 
relationship between the Veteran's left knee disability and 
his service-connected right knee disability would be 
speculative.  The Board finds that the clinical evidence that 
supports the Veteran's claim and the clinical evidence that 
goes against his claim are in a state of relative equipoise 
when weighed against each other.  Therefore, because the 
evidence in this case is approximately balanced, the benefit-
of-the-doubt doctrine applies, and the claim for service 
connection for a chronic left knee disability as secondary to 
a service-connected right knee disability will be allowed.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
anterior cruciate ligament deficiency of the left knee with 
instability and compartment arthritis, status-post anterior 
cruciate ligament repair, patella tendon bone reconstruction, 
and total medial meniscectomy, is granted.  See 38 C.F.R. 
§ 3.400 (2009)



(b.)  Entitlement to extensions of a temporary total 
convalescent rating beyond June 30, 2008 and a schedular 100 
percent evaluation beyond June 30, 2009 for the service-
connected right knee, status-post excision of ACL with TKR.

Regulations provide that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  In order to attain 
the temporary total disability rating, the Veteran must 
demonstrate that his service connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2009).  Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under the aforementioned regulation.  38 
C.F.R. § 4.30(b)(1) (2009).

The Veteran, in his written statements and oral testimony 
presented at a videoconference hearing before the Board in 
October 2009, presents his basic and essential contention 
that extensions beyond June 30, 2008 and June 30, 2009, for 
the total ratings assigned to his right knee disability 
following TKR on May 7, 2008, are warranted as the period 
during which the 100 percent rating was in effect did not 
adequately encompass the full length of time in which he was 
totally impaired by his right knee symptoms.

Private medical records show that on May 7, 2008, the Veteran 
underwent right knee surgery for treatment of a failed right 
ACL repair and severe degenerative arthritis.  A right TKR was 
performed, with removal of the diseased joint and placement of 
a prosthetic joint in its stead.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, which is the applicable rating 
code for prosthetic knee replacement, VA awarded a 1-month 
temporary total rating for post-surgical convalescence under 
38 C.F.R. § 4.30, from May 7, 2008 - June 30, 2008, thereafter 
assigning a 100-percent schedular rating for one year 
following implantation of the prosthesis from July 1, 2008 - 
June 30, 2009.  It is the applicable law and regulations, not 
the evidence, which is dispositive of this aspect of the 
Veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of Diagnostic Code 5055 and Note 1 
therefor expressly and unambiguously provide that with TKR, a 
one month total rating is to be assigned under paragraph 4.30 
following hospital discharge, followed by a schedular 100 
percent rating for one year.  Therefore, there is no legal 
basis to extend his 100 percent ratings beyond June 30, 2008 
under 38 C.F.R. § 4.30 and June 30, 2009, schedularly, for his 
right knee disability and his appeal in this regard must be 
denied. 
 

ORDER

Service connection for anterior cruciate ligament deficiency 
of the left knee with instability and compartment arthritis, 
status-post anterior cruciate ligament repair, patella tendon 
bone reconstruction, and total medial meniscectomy, is 
granted.

Extension of schedular 100 percent evaluations beyond June 
30, 2008 under 38 C.F.R. § 4.30 and beyond June 30, 2009 
schedularly under Diagnostic Code 5055 for service-connected 
status-post excision of the ACL) of the right knee with total 
knee replacement is denied.


REMAND

The history of the Veteran's right knee claim shows that on 
May 7, 2008, he underwent surgery for a right TKR.  Pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5055, he was awarded a 
1-month temporary total rating for post-surgical 
convalescence under 38 C.F.R. § 4.30, from May 7, 2008 - June 
30, 2008, and a 100-percent schedular rating for one year 
following implantation of the prosthesis from July 1, 2008 - 
June 30, 2009.  From July 1, 2009, a 30 percent evaluation 
took effect.  The Veteran appeals this determination, seeking 
an evaluation greater than 30 percent for his service-
connected status-post excision and repair of the right ACL 
with TKR.  The most recent medical examination of his right 
knee was conducted in May 2009.  At his October 2009 
videoconference hearing, he testified that his right knee 
prosthesis afforded him greater joint stability than before, 
but he continued to experience painful swelling and stiffness 
and he reported that his private treating physician was 
concerned that the prosthetic joint may be loose.  The 
Veteran stated that as of the October 2009 hearing, his right 
knee was being monitored to see if new bone was growing 
around the implant to secure it, or if additional surgery to 
repair and re-secure the implant was necessary, thereby 
indicating that the condition of the prosthesis is presently 
unstable.

In view of the Veteran's statements at his October 2009 
hearing, the Board finds that additional evidentiary 
development is warranted before it can adjudicate the issue 
of entitlement to an increased evaluation above 30 percent 
for service-connected status-post excision and repair of the 
right ACL with TKR for the period commencing on July 1, 2009.  
Specifically, as the Veteran has indicated that there 
continues to be ongoing clinical treatment and monitoring of 
his right knee prosthesis, the matter should be remanded so 
that the records pertaining to this treatment may be obtained 
and associated with his claims folder in order to provide VA 
with the most current evidence addressing the state of this 
disability.    Afterwards, he should be provided with a VA 
compensation examination to assess the present state of his 
status-post excision and repair of the right ACL with TKR.  
(See Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. 
Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 
109, 114 (1996);  Fenderson v. West, 12 Vet. App. 119 (1999): 
Fulfillment of the VA's duty to assist includes providing a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request him to identify all healthcare 
providers, both VA and private, who 
treated him for his right knee disability 
as of July 1, 2009.  After obtaining any 
necessary waivers, those medical treatment 
records pertinent to his post-surgical 
treatment for his right knee, status post 
TKR, for the period following July 1, 2009 
should be obtained and associated with the 
claims file.

2.  After the above development has been 
undertaken, the Veteran should be 
scheduled for an orthopedic examination to 
determine the current level of impairment 
associated with his right knee disability, 
status post TKR, including any impairment 
due to pain, limitation of motion, or 
weakness.  The examiner should have access 
to the Veteran's claims file for review of 
his pertinent clinical history.  All 
appropriate tests should be conducted, 
including range of motion testing.  Any 
opinions presented should be supported by 
an adequate discussion of the facts of 
record and a rationale. 

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  

4.  After completing any additional 
development deemed necessary, the claim of 
entitlement to an increased evaluation 
above 30 percent for service-connected 
status-post excision and repair of the 
right ACL with TKR for the period 
commencing on July 1, 2009, should be 
readjudicated.  In the event that the 
claim remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


